United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


STUDEBAKER & BRACKETT PC
8255 GREENSBORO DRIVE
SUITE 300
TYSONS, VIRGINIA 22102



In re Application of:  Manabu Yoshino
Serial No.:  16/096,168
Filed:  October 24, 2018
Attorney Docket No:  004700-ME0331
Title:  SEMICONDUCTOR DEVICE
::::
:


DECISION ON THE PETITION UNDER 37 CFR 1.181 TO WITHDRAW FINALITY 



This is a decision on the petition received January 12, 2021, to withdrawal finality of the Office Action mailed November 12, 2020.

The petition is GRANTED.

A review of the record shows that, in the aforementioned Office Action of November 12, 2020, a new rejection under 35 USC 112(b) was made on claims 1-8.  However, such rejection was not necessitated by any amendment filed by applicant.  Therefore, the finality of said action is deemed to be premature and is hereby withdrawn.

It is noted that applicant filed an amendment on February 12, 2021 in response to the November 12, 2020 Office Action.  This amendment will be entered and treated as a response to a Non-Final rejection.  The application is being returned to the examiner for action in response to the February 12, 2021 amendment.  No further response from the applicant is required at this time.

Any inquiry regarding this decision should be directed to Eliseo Ramos-Feliciano, Supervisory Patent Examiner, at (571) 272-7925.

/JOSEPH THOMAS/
________________________________
Joseph Thomas, Group Director   Technology Center 2800   Semiconductors/Memory, Electrical Circuits & Systems, 
   Printing/Measuring & Testing and Optics/Photocopying


JT:erf, ds